IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50876
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JOEL CHAVEZ-ROMERO,

                                          Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                      USDC No. EP-99-CR-484-ALL-H
                          --------------------
                              June 23, 2000

Before JOLLY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Joel Chavez-Romero (Romero) appeals his jury-trial

conviction for possession with intent to distribute

methamphetamine in violation of 21 U.S.C. § 841(a)(1).      Romero

argues the district court erred in allowing into evidence certain

documents relating to his citizenship.    The admission of these

documents was error, Romero argues, because they were not

relevant to the charged offense and because their admission

"created a danger the jury would dislike or even fear Romero as

an alien."


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-50876
                                 -2-

     We review the admission of evidence for abuse of discretion

only.    United States v. Torres, 114 F.3d 520, 526 (5th Cir.

1997).    However, even if we find an abuse of discretion in the

admission or exclusion of evidence, the error is reviewed under

the harmless-error doctrine.    United States v. Skipper, 74 F.3d

608, 612 (5th Cir. 1996).

     Relevant evidence is "evidence having any tendency to make

the existence of any fact that is of consequence to the

determination of the action more probable or less probable than

it would be without the evidence."    Fed. R. Evid. 401.   If drugs

are found in a “hidden compartment” of a vehicle, “additional

circumstantial evidence that is suspicious in nature or

demonstrates guilty knowledge is required.”     United States v.

Jones, 185 F.3d 459, 464 (5th Cir. 1999).     Such circumstantial

evidence may include nervousness, conflicting statements to law

enforcement officials, an implausible story, and false statements

to agents during questioning.    Id.; United States v. Farfan-

Carreon, 935 F.2d 678, 681 (5th Cir. 1991); United States v. Del

Aguila-Reyes, 722 F.2d 155, 158 (5th Cir. 1983).

     The district court did not abuse its discretion in allowing

the Government to introduce the documents.     The documents tended

to prove that Romero's assertion to border patrol agents that he

was a United States citizen was false.     The jury could have

therefore concluded that Romero lied to agents about his

citizenship and that this lie, combined with the other false

statements made by Romero to the agents, constituted evidence

that Romero was aware of the drugs hidden in the gas tank.       See
                            No. 99-50876
                                 -3-

Farfan-Carreon, 935 F.2d at 681; Del Aguila-Reyes, 722 F.2d at

158.

       Even if there was an abuse of discretion, the admission of

the documents was harmless error because the documents were

cumulative to testimony already introduced at the trial and

because the documents were proper rebuttal evidence to Romero's

statement, during direct examination, that he had "papers" to

prove he was a United States citizen.      Unites States v. Allie,

978 F.2d 1401, 1408 (5th Cir. 1992); United States v. Delk, 586

F.2d 513, 516 (5th Cir. 1978).

       AFFIRMED.